On Motion for Rehearing.
LATTIMORE, J.
The only complaint in the appellant’s motion is that we failed to discuss and specifically pass upon his motion to quash the second count in the indictment. Said count charges appellant with having in his possession for the purpose of manufacturing spirituous, vinous, malt, and intoxicating liquors, capable of producing intoxication, certain equipment, to wit, one pot, one thump keg, one flake stand, one worm, and connections used in connecting said equipment. The ground of the motion was that the pleader charged more than one felony in said single count. We do not think so. It is well settled and understood that one may charge an assault upon another with an axe, knife, a pistol, a club, etc, in the same count, and same would not be duplicitous. Manifestly the possession of all of the articles named, at the same time, would constitute but a single criminal act, transaction, and offense. In our opinion the indictment in this case charges but one offense, and is not open to the objection urged.
The motion for rehearing will be overruled.